ORDER RELATING TO RECORD ON APPEAL
PER CURIAM.
Appellant’s points on appeal suggest a meritorious cause but consideration thereof require analysis of the testimony presented in the trial court. There was apparently no court reporter present at the hearing. Appellant represents that she has been unsuccessful in attempting to obtain a stipulated statement. She has submitted as a record hand written notes of the trial judge. Although we have authority to dismiss the appeal for lack of a sufficient record or to summarily affirm, we nevertheless are of the view that justice will better be served in this case by affording appellant an opportunity to prepare or have prepared a proper record. There is ample authority for such procedure. See Travelers Insurance Co. v. Agricultural Delivery Service, 262 So.2d 210 (Fla. 2d DCA 1972); Jackson v. Granger Lumber Co., 275 So.2d *580555 (Fla. 1st DCA 1973); In re Adoption of A. M. L., 297 So.2d 840 (Fla. 2d DCA 1974). See also Fla.App. Rule 3.6(7) and Fla.R.App.P. 9.200(b)(3) (1977 revision).
Accordingly, appellant is allowed thirty days from date hereof within which to supply this court with an adequate record, failing which the appeal will be dismissed, sua sponte. In the event action of the trial court is required during that period incident to establishing or preparing such record, then jurisdiction is relinquished for that purpose.
BOYER, Acting Chief Judge, and SMITH and BOOTH, JJ., concur.